AFFIRM; and Opinion Filed June 10, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00472-CR

                             CHRISTOPHER BRANCH, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-14772-S

                                MEMORANDUM OPINION
                           Before Justices O'Neill, Francis, and Fillmore
                                   Opinion by Justice Fillmore
       Christopher Branch entered an open plea of guilty to burglary of a habitation. The trial

court found Branch guilty of the offense and assessed punishment of seven years’ imprisonment.

In a single issue, Branch asserts the evidence is insufficient to support the trial court’s order that

Branch pay $244 in court costs. We affirm the trial court’s judgment.

       In his sole issue, Branch requests we reform the trial court’s judgment to delete the

requirement that he pay court costs because the clerk’s record does not contain a bill of costs.

Following submission of this case, we ordered the Dallas County District Clerk to prepare and

file a supplemental clerk’s record containing a detailed itemization of the costs and fees assessed

in this case along with an explanation of any abbreviations used to define the costs and fees. See

TEX. CODE CRIM. PROC. ANN. arts. 103.001, .006 (West 2006). The Dallas County District Clerk

has complied with our order by filing a signed and certified supplemental clerk’s record
containing the itemization of the costs assessed in this case. Because the record now contains a

bill of costs supporting the assessment of costs in the judgment, we resolve Branch’s sole issue

against him. See Franklin v. State, No. 05-12-00530-CR, 2013 WL 2446283, at *1 (Tex. App.—

Dallas, June 4, 2013, no pet. h.).

       We affirm the trial court’s judgment.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

120472F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CHRISTOPHER BRANCH, Appellant                         On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-00472-CR         V.                         Trial Court Cause No. F11-14772-S.
                                                      Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                          Justices O’Neill and Francis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 10th day of June, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –3–